Curia, per Savage, Ch. J.
After the defendant had failed in proving specific charges, relating to the plaintiff’t official conduct, which the former had put upon the record, he seeks to do indirectly what would be the same thing. He could not prove the truth of his slanderous charges; yet ° he wishes to save himself from damages, by showing that other people had said and believed what had turned out to be false No offer was made to attack the plaintiff’s generar *500character. Such evidence would hare been proper under the decisions of this court. (1 John. 46. 2 Cowen, 815.) But, in this case, particular charges are sought to be sustained by unfounded reports. They must be considered so; because the defendant had failed in proving them, though he had attempted to do so.
This precise question arose in Walcott v. Hall, (6 Mass. Rep. 514.) Parsons, Ch. J. after stating that evidence of general character ought to be received, adds : “ But evidence of the plaintiff’s general character was not offered ; but only an attempt to blast his reputation by particular reports, which he might not have it in his power to silence, but by commencing this prosecution. And if such reports could be given in evidence, the subject of them, however innocent, instead of seeking redress from the laws, had better sink privately under the weight of unmerited calumny; lest, by attempting his justification, he should give notoriety to slanders which had before been circulated only in whispers.”
There is no doubt, the admission of such testimony would operate as a total denial of justice. These unfounded reports are the basis of charges made by the defendant; and when the plaintiff prosecutes, in order that their truth may be proved, the same slanderous reports are offered, to reduce the plaintiff’s verdict to a nominal sum, which is equal to a verdict for the defendant. Thus they answer the same purpose as a justificatio i.' This is altogether insufferable.
The judge decided correctly; and a new trial should be denied.
New trial denied.